                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICTOF NORTH CAROLINA
                               FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )       Case No. 5:17-cv-470
               Plaintiff,                             )
                                                      )
                                                      )
               v.                                     )
                                                      )
NEILL P. GUY, II, et al.                              )
                                                      )
               Defendants.                            )

                                   ORDER AND JUDGMENT

       Upon consideration of the United States’ motion for default judgment, and any response

thereto, and the entire record in this case, and for good cause shown, the Court hereby

       ORDERS that the United States’ motion is GRANTED; and further

       ORDERS that a JUDGMENT in favor of the United States and against the Guy Family

Trust and TCJ Investments, Inc. is hereby entered as to Count III of the complaint; and further

       ORDERS, ADJUDGES, AND DECREES that the Guy Family Trust and TCJ

Investments, Inc. hold the Real Properties at issue in this case as nominees of Neill P. Guy, II;

and further

       ORDERS, ADJUDGES, AND DECREES that the Guy Family Trust and TCJ

Investments, Inc. are the alter egos of Neill P. Guy, II; and further

       ORDERS, ADJUDGES, AND DECREES that the United States may collect the federal

tax liabilities of Neill P. Guy, II from the assets held by the Guy Family Trust and TCJ

Investments, Inc.
      SO ORDERED.



Date: April 9, 2019
                          The Honorable Louise W. Flanagan
                          United States District Judge




                      2
